Citation Nr: 0113423	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  00-13 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for heart disease.

3.  Entitlement to service connection for a circulatory 
disorder, manifested by shortness of breath and leg pain.

4.  Entitlement to service connection for arthritis of 
multiple joints.

5.  Entitlement to service connection for a skin rash, to 
include as due to herbicide exposure.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran had active duty service from January to July in 
1960, from May 1968 to October 1969, and from January to July 
in 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.

The veteran's claims on appeal initially included entitlement 
to service connection for bilateral hearing loss and 
tinnitus.  However, these claims were granted in rating 
decisions issued in June and November of 2000.


REMAND

With regard to the claims for service connection for 
hypertension, heart disease, a circulatory disorder, 
arthritis of multiple joints, and a skin rash, the Board 
initially notes that the veteran has not, to date, provided 
the RO with information as to the dates and circumstances of 
the incurrence of each of these claimed disabilities.  
Moreover, in regard to the veteran's claims for service 
connection for arthritis and a circulatory disorder, the 
veteran has not pinpointed specific problems for which 
service connection might be granted.  A description of such, 
as well as information as to prior medical treatment for 
these disabilities, should be requested from the veteran 
before the RO determines whether further development, 
possibly to include a physical examination, is warranted in 
regard to these claims under the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(relevant sections of which are to be codified at 38 U.S.C.A. 
§§ 5103A and 5107(a)).

In regard to the claim for service connection for PTSD, the 
Board observes that VA regulations reflect that symptoms 
attributable to PTSD are often not manifested in service.  
Accordingly, service connection for PTSD requires a current 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. 
§ 3.304(f) (2000); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) (2000).  

In this case, the Board observes that an April 2000 report 
from Dr. Melvin Canell indicates that the veteran reported 
that, during service, he saw men "die horribly" in a 
helicopter crash.  To date, however, the RO has not requested 
more detailed information about this reported stressor from 
the veteran.  Moreover, an August 2000 report from the Vet 
Center in Lincoln indicates that the veteran was admitted to 
"Richard Young hospital" in 1993 with a diagnosis of PTSD, 
but the records of this hospitalization are not presently of 
record.  
 
Accordingly, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all treatment providers who 
have treated him for hypertension, heart 
disease, a circulatory disorder, 
arthritis of multiple joints, and a skin 
rash, and PTSD since his discharge from 
service.  Specific information should be 
requested regarding the "Richard Young 
hospital."  The RO should also request 
that the veteran provide a complete list 
of claimed in-service stressors, with 
specific information as to names, dates, 
and locations of the described events.  
Additionally, the RO should request that 
the veteran provide as much detail as 
possible regarding: (1) the nature and 
extent of each of his current physical 
disorders, and (2) the dates and 
circumstances of when these disorders 
were first noted by him.

2.  After securing the necessary 
releases, the RO should request all 
reported records of medical and 
psychiatric treatment which are not 
currently associated with the veteran's 
claims file.  All records secured by the 
RO must be included in the veteran's 
claims file.  If the search for such 
records has negative results, 
documentation from the contacted entities 
to that effect should be included in the 
veteran's claims file.

3.  The RO should then review the 
veteran's claims file to determine 
whether additional development on the 
veteran's claims for service connection 
for hypertension, heart disease, a 
circulatory disorder, arthritis of 
multiple joints, and a skin rash is 
warranted under the VCAA (e.g., a 
physical examination).  If so, the RO 
should take all action deemed necessary 
in order to comply with the provisions of 
the VCAA; if not, the RO should take no 
further action but instead proceed to 
paragraph 4.

4.  Then, the RO should review the 
information of record regarding the 
veteran's claimed stressors.  If the 
record contains sufficiently specific 
information of stressful events that 
could plausibly be verified, the RO 
should contact the United States Armed 
Services Center for Research of Unit 
Records (Unit Records Center) and provide 
information as to the veteran's claimed 
stressors, as well as copies of his 
military records.  Upon receipt of a 
response from the Unit Records Center, 
the RO should determine whether either 
(a) claimed stressor(s) or participation 
in combat with the enemy has been 
verified.  If so, the RO should proceed 
to paragraph 5.  If no stressor or combat 
participation is verified, the RO should 
skip paragraph 5 and proceed to paragraph 
6.  

5.  If a stressor and/or combat 
participation is verified, the RO should 
afford the veteran a VA psychiatric 
examination to determine the nature, 
extent, and etiology of his claimed PTSD.  
The veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
All necessary tests and studies should be 
performed.  Based on a review of the 
claims file and the clinical findings of 
the examination, the examiner is 
requested to provide an opinion as to 
whether a diagnosis of PTSD is 
appropriate.  If so, the examiner should 
also provide an opinion as to whether it 
is at least as likely as not that this 
diagnosis is etiologically related to the 
veteran's verified in-service stressor(s) 
and/or combat experiences.  All opinions 
and conclusions expressed should be 
supported by a complete rationale in a 
typewritten report.  

6.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claims for 
service connection for hypertension, 
heart disease, a circulatory disorder, 
arthritis of multiple joints, a skin rash 
(to include as due to herbicide 
exposure), and PTSD.  If the 
determination of any of these claims 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


